Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143785                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PATRICK McCARTHY,                                                                                        Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 143785
                                                                    COA: 300921
                                                                    Oakland CC: 2006-079432-NO
  ALISON SCOFIELD, DEPARTMENT OF
  HUMAN SERVICES, ANDREA DEAN,
  OAKLAND COUNTY PROSECUTOR, AMY
  ALLEN, OAKLAND COUNTY CARE HOUSE,
  CAROLE BOYD, OAKLAND COUNTY FRIEND
  OF THE COURT, THOMAS CALLAHAN, and
  MILFORD POLICE DEPARTMENT,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 12, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. On the Court’s own
  motion, we ORDER plaintiff Patrick McCarthy to pay $500 to the Clerk of this Court
  within 28 days of the date of this order, pursuant to MCR 7.316(D). In Docket Nos.
  141439-40 and 141442-43, by orders of September 9, 2010, the plaintiff was ordered to
  pay $250 “based on the plaintiff’s inflammatory and unsubstantiated accusations
  regarding the conduct of the defendants and the Court of Appeals.” In this application for
  leave to appeal, the plaintiff persists in making inflammatory and unsubstantiated
  accusations against those involved in this litigation. We therefore again impose
  sanctions. We direct the Clerk of this Court not to accept any further filings from Mr.
  McCarthy in any non-criminal matter until he has made the payment required by this
  order.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2012                       _________________________________________
           d0328                                                               Clerk